DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Watkins on 30 September 2021.
The application has been amended as follows: 

Claim 13. (Currently Amended) A non-transitory computer readable medium storing instructions which when executed by a processor cause the processor to perform operations comprising: 
selecting a region that a user is viewing in a three-dimensional image displayed on a virtual three-dimensional space of a head-mounted display; 
detecting a number of viewing times by the user and viewing time by the user as a plurality of creation factors for a heat map for each of regions obtained by dividing the three- dimensional image on the basis of a detection result by the selecting; 

displaying the heat map on the three-dimensional space of the head-mounted display, 
wherein the creating comprises: 
determining a display mode on a plane of the heat map on the basis of one of the plurality of creation factors or a combination of the plurality of creation factors; and 
determining the display mode on a depth of the heat map on the basis of a remaining creation factor among the plurality of creation factors[[;]].

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUN HE whose telephone number is (571)270-7218.  The examiner can normally be reached on M-F 8:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YINGCHUN HE/Primary Examiner, Art Unit 2613